 

Exhibit 10.1

 

 

 

 

 

 

 

 

 

SHAREHOLDER AGREEMENT

 

dated as of April 29, 2016

 

between

 

EVINE Live Inc.

 

and

 

 

 

NBCUniversal Media, LLC

 

 

 

 

SHAREHOLDER AGREEMENT

 

SHAREHOLDER AGREEMENT, dated as of April 29, 2016 (this “Agreement”), by and
between EVINE Live Inc. (formerly ValueVision Media, Inc.), a Minnesota
corporation (together with its successors, the “Company”), and NBCUniversal
Media, LLC (formerly NBC Universal Inc.), a Delaware limited liability company
(together with its successors, “NBC”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, GE Capital Equity Investments, Inc., a Delaware
corporation (“GECEI”), and NBC entered into an amended and restated shareholder
agreement dated as of February 25, 2009 (the “2009 Shareholder Agreement”);

 

WHEREAS, as of the date hereof, NBC’s outstanding equity interests in the
Company consist of 7,141,849 shares of Common Stock;

 

WHEREAS, as of the date hereof, GECEI has transferred to ASF Radio, L.P., a
Delaware limited partnership, all of its outstanding equity interests in the
Company, consisting of 3,545,049 shares of Common Stock;

 

WHEREAS, the Company, GECEI and NBC are, by separate agreement, terminating the
2009 Shareholder Agreement effective as of the date hereof; and

 

WHEREAS, the parties hereto deem it in their best interests and in the best
interests of the Company to provide for certain matters with respect to the
governance of the Company and desire to enter into this Agreement relating to
the rights and obligations of NBC as a shareholder of the Company.

 

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:

 

ARTICLE I — DEFINITIONS

 

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

 

“Agreement” shall mean this Agreement as in effect on the date hereof and as
hereafter from time to time amended, modified or supplemented in accordance with
the terms hereof.

 



 

 

 

“Beneficially Own” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall be deemed to “Beneficially Own” all
securities that such Person has a right to acquire, whether such right is
exercisable immediately or only after the passage of time (and without any
additional condition).

 

“Board of Directors” shall mean the Board of Directors of the Company as from
time to time hereafter constituted.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company and any securities of the Company into which such Common Stock may be
reclassified, exchanged or converted.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Designee” shall have the meaning set forth in Section 2.01(b).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Investor” shall mean NBC, together with its permitted assigns pursuant to
Section 6.06.

 

“Outstanding Common Stock” shall mean, at any time, the total number of shares
of outstanding Common Stock at such time.

 

“Person” shall mean an individual, corporation, unincorporated association,
partnership, group (as defined in Section 13(d)(3) of the Exchange Act), trust,
joint stock company, joint venture, business trust or unincorporated
organization, limited liability company, any governmental entity or any other
entity of whatever nature.

 

“Representatives” shall mean, with respect to any Person, such Person’s
directors, officers, employees, agents and other representatives acting in such
capacity.

 

“Restricted Parties” shall mean each of (i) NBC, its Ultimate Parent Entity (if
any), each Subsidiary of NBC and each Subsidiary of its Ultimate Parent Entity,
and (ii) any Affiliate of any Person that is a Restricted Party if (and only if)
such Restricted Party has the right or power (acting alone or solely with other
Restricted Parties) to either cause such Affiliate to comply with or prevent
such Affiliate from not complying with all of the terms of this Agreement that
are applicable to Restricted Parties.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company, joint venture or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries (including, without limitation,
other Subsidiaries), or both, by such Person.

 



3 

 

 

“Third Party Tender Offer” shall mean a bona fide public offer subject to the
provisions of Regulation 14D under the Exchange Act, by a Person (which is not
made by and does not include any of the Company, a Restricted Party or any
Affiliate of any of them or any 13D Group that includes the Company, a
Restricted Party or any Affiliate of them) to purchase or exchange for cash or
other consideration any Voting Stock and which consists of an offer to acquire
25% or more of the then Total Current Voting Power of the Company.

 

“13D Group” means any “group” (within the meaning of Section 13(d) of the
Exchange Act) formed for the purpose of acquiring, holding, voting or disposing
of Voting Stock.

 

“Total Current Voting Power” shall mean, with respect to any corporation the
total number of votes which may be cast in the election of members of the Board
of Directors of the corporation if all securities entitled to vote in the
election of such directors (excluding shares of preferred stock that are
entitled to elect directors only upon the occurrence of customary events of
default) are present and voted.

 

“Transfer” shall have the meaning set forth in Section 4.02.

 

“Ultimate Parent Entity” shall mean, with respect to any Person (the “Subject
Person”), the Person (if any) that (i) owns, directly or indirectly through one
or more intermediaries, or both, shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of the Subject Person and
(ii) is not itself a Subsidiary of any other Person or is a natural person.

 

“Voting Stock” shall mean shares of the Common Stock and any other securities of
the Company having the ordinary power to vote in the election of members of the
Board of Directors of the Company.

 

ARTICLE II — CORPORATE GOVERNANCE

 

Section 2.01. Board of Directors.

 

(a) As long as the Restricted Parties shall continue to Beneficially Own at
least 5% of the Outstanding Common Stock, the Investor shall be entitled to
designate one individual to be nominated to the Board of Directors.

 

(b) Any individual so designated by the Investor pursuant to paragraph (a) of
this Section 2.01 (each a “Designee”) that has not previously served as a member
of the Board of Directors shall be subject to the reasonable approval of a
majority of the members of the Board of Directors.

 

(c) The Company shall nominate each such Designee for election as a director as
part of the management slate that is included in the proxy statement (or consent
solicitation or similar document) of the Company relating to the election of
directors, and shall provide the same support for the election of each such
Designee as it provides to other persons standing for election as directors of
the Company as part of the Company’s management slate.

 



4 

 

 

(d) Subject to applicable law, in the event that any Designee on the Board of
Directors shall cease to serve as a director for any reason (other than the
failure of the shareholders of the Company to elect such person as director),
the vacancy resulting therefrom shall be filled by another Designee.

 

(e) For the avoidance of doubt, nothing in this Section 2.01 or elsewhere in
this Agreement is intended to prohibit the Restricted Parties from nominating
and electing a majority of the members of the Board of Directors if the
Restricted Parties have actual ownership of Voting Stock representing in the
aggregate a majority of the Total Current Voting Power.

 

Section 2.02. Board Committees. As long as the Investor has the right to
designate a Designee to the Board of Directors pursuant to Section 2.01, unless
otherwise agreed to by the Investor or otherwise prohibited by applicable law or
the rules and regulations of the securities exchange or automated quotation
system upon which the Common Stock is listed, (a) so long as applicable law or
the rules and regulations of the securities exchange or automated quotation
system upon which the Common Stock is listed do not permit the Investor’s
Designee to serve on the Audit Committee, Human Resources and Compensation
Committee or Corporate Governance and Nominating Committees pursuant to the
independence requirements of such law or rules and regulations or otherwise, the
Investor shall have the right to designate the Designee to serve as a non-voting
observer to each of the Audit Committee, Human Resources and Compensation
Committee and Corporate Governance and Nominating Committee of the Board of
Directors; provided, however, that in the event such law or rules and
regulations in the future do permit the Investor’s Designee to serve on such
Committees, effective as of the time of such change in applicable law or rules
and regulations, the Investor shall have the right to designate the Designee to
serve on each of the Audit Committee, Human Resources and Compensation
Committee, and Corporate Governance and Nominating Committee, and (b) the
Investor shall have the right to designate the Designee to serve on each other
committee of the Board of Directors.

 

Section 2.03. Reimbursement of Expenses; Attendance at Board Meetings;
Indemnification. The Company will reimburse each Designee that serves as a
director for all reasonable costs and expenses (including travel expenses)
incurred in connection with such director’s attendance at meetings of the Board
of Directors or any committee of the Board of Directors upon which such director
serves. The Company will not pay such director annual fees and fees for
attending Board of Directors or committee meetings. The Company shall indemnify
each such director to the same extent it indemnifies its other directors
pursuant to its organizational documents and applicable law.

 

Section 2.04. Consultation and Other Rights. As long as the Investor has the
right to designate a Designee to the Board of Directors pursuant to Section
2.01, the Investor shall have: (i) the right to examine the books and records of
the Company and (ii) the right to have its representatives consult with the
Company’s executive officers regarding business strategies, operating priorities
and other major corporate issues.

 



5 

 

 

ARTICLE III — CERTAIN AGREEMENTS

 

Section 3.01. Financial Statements and Other Reports. For so long as the
Investor has the right to designate a Designee to the Board of Directors
pursuant to Section 2.01, the Company will deliver, or cause to be delivered, to
the Investor, only upon written request by the Investor, the following
information:

 

(a) the then-current budget (on a monthly basis) for the Company and its
Subsidiaries (including consolidating and consolidated statements of operations)
for the current fiscal year and, if and when available (which shall in no event
be later than the later of 30 days (i) prior to the end of the preceding fiscal
year and (ii) following the date of the request), for the following fiscal year;

 

(b) as soon as available and in any event on or before the date that is 45 days
after the later of (i) the end of each applicable month for which such
information is requested and (ii) the date of such request, consolidating and
consolidated statements of operations of the Company and its Subsidiaries for
such month and for the period from the beginning of the current fiscal year to
the end of such month and a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such period and setting forth, in each case, in
comparative form, figures for the corresponding month and period in the
preceding fiscal year and the budget for such month and for the period from the
beginning of the current fiscal year to the end of such month, all in reasonable
detail and certified by an authorized financial officer of the Company as fairly
presenting in all material respects the financial condition and results of
operations of the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP;

 

(c) as soon as practicable and in any event on or before the date that is 45
days after the later of (i) the end of each applicable fiscal quarter of the
Company for which such information is requested and (ii) the date of such
request, consolidating and consolidated statements of operations and cash flow
of the Company and its Subsidiaries for such quarter and for the period from the
beginning of the current fiscal year to the end of such quarter and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such quarter, setting forth, in each case, in comparative form, figures for the
corresponding quarter in the preceding fiscal year and the budget for such
quarter, all in reasonable detail, and certified by an authorized financial
officer of the Company as fairly presenting in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(d) as soon as available and in any event on or before the date that is 120 days
after the later of (i) the end of each applicable fiscal year of the Company for
which such information is requested and (ii) the date on which such information
is requested, consolidating and consolidated statements of operations,
shareholders’ equity and cash flow of the Company and its Subsidiaries for such
fiscal year, and the related consolidating and consolidated balance sheets of
the Company and its Subsidiaries as at the end of such fiscal year, setting
forth, in each case, in comparative form, corresponding consolidated and
consolidating figures from the preceding fiscal year, all in reasonable detail
and accompanied (i) in the case of such consolidated statements and balance
sheet of the Company, by an opinion thereon of independent certified public
accountants of recognized national standing (which shall be generally recognized
as one of the “Big Four” independent public accounting firms), which opinion
shall state that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of the Company and
its Subsidiaries as at the end of, and for, such fiscal year in accordance with
GAAP, and (ii) in the case of such consolidating statements and balance sheets,
by a certificate of an authorized financial officer of the Company, which
certificate shall state that such consolidating financial statements fairly
present, in all material respects, the respective individual unconsolidated
financial condition and results of operations of the Company and of each of its
Subsidiaries, in each case in accordance with GAAP, consistently applied, as at
the end of, and for, such fiscal year;

 



6 

 

 

(e) if requested in advance, promptly upon transmission thereof to the
shareholders of the Company generally or to any other security holder of the
Company, including, without limitation, any holder of debt, copies of all
financial statements, notices, certificates, annual reports and proxy statements
so transmitted;

 

(f) if requested in advance, promptly upon receipt thereof, a copy of each other
report submitted to the Company or any of its Subsidiaries by independent
accountants in connection with any annual, interim or special audit of the books
of the Company or any of its Subsidiaries made by such accountants, or any
management letters or similar document submitted to the Company or any of its
Subsidiaries by such accountants;

 

(g) if requested in advance, promptly upon any material revision to the budgets
referred to in paragraph (a) above, such monthly budgets, as revised;

 

(h) if requested in advance, promptly upon any officer of the Company obtaining
knowledge thereof, notice of any event of default under any credit agreement,
loan agreement or indenture that the Company is party to; and

 

(i) with reasonable promptness, such other information and data with respect to
the Company or any of its Subsidiaries as the Investor may reasonably request.

 

Section 3.02. [Reserved]

 

Section 3.03. [Reserved]

 

Section 3.04. Other Covenants. i) The Company agrees that, except with the prior
written consent of the Investor and except as otherwise expressly permitted by
this Agreement, the Company and its Subsidiaries shall not, directly or
indirectly:

 

(i) adopt or amend any shareholders rights plan or amend any of its
organizational documents in a manner which would disadvantage the Restricted
Parties relative to other shareholders on the basis of the size of their
shareholdings or otherwise restrict or impede the ability of the Restricted
Parties to acquire additional shares of Voting Stock or dispose of such Voting
Stock in any manner permitted by Section 4.02 to any Restricted Party or to any
Person that would Beneficially Own (together with such Person’s Ultimate Parent
Entity, Subsidiaries and Affiliates) less than 10% of the Outstanding Common
Stock;

 



7 

 

 

(ii) take any action that would result in any Restricted Party being deemed to
be in violation of Section 73.3555 of the rules and regulations of the Federal
Communications Commission, as the same may be amended from time to time.

 

(b) The provisions of Section 3.04(a)(i) shall terminate and be of no further
force or effect at such time as the Investor is no longer entitled to designate
a Designee to the Board of Directors pursuant to Section 2.01.

 

Section 3.05. No Reinstatement of Rights. Anything in this Agreement to the
contrary notwithstanding, to the extent the Restricted Parties fail to satisfy
any ownership threshold set forth herein so that any rights of the Investor
under this Agreement and/or obligations of the Company under this Agreement
terminate, such terminated rights and/or obligations will not be reinstated if
the Restricted Parties thereafter satisfy such ownership threshold.

 

ARTICLE IV — TRANSFER RESTRICTIONS

 

Section 4.01. [Reserved]

 

Section 4.02. Transfer Restrictions. Unless the Restricted Parties Beneficially
Own in the aggregate less than 5% of the Outstanding Common Stock or until the
Restricted Parties Beneficially Own in the aggregate at least 90% of the
Outstanding Common Stock, the Restricted Parties shall not, directly or
indirectly, sell, transfer or otherwise dispose of (collectively, “Transfer”)
any of the shares of Common Stock Beneficially Owned by such Persons, except for
Transfers: (i) to Restricted Parties or to Affiliates who agree to be Restricted
Parties bound by the provisions of this Agreement, (ii) which have been
consented to by the Company, (iii) pursuant to a Third Party Tender Offer, (iv)
pursuant to a merger, consolidation or reorganization to which the Company is a
party, (v) in a public offering pursuant to an effective registration statement,
(vi) pursuant to Rule 144 of the Securities Act or (vii) in a private sale or
pursuant to Rule 144A of the Securities Act; provided that, in the case of any
Transfer by the Investor pursuant to clause (v), (vi) or (vii), such Transfer
does not result in, to the knowledge of the Investor after reasonable inquiry,
any other Person acquiring, after giving effect to such Transfer, Beneficial
Ownership, individually or in the aggregate with such Person’s Ultimate Parent
Entity, Subsidiaries and Affiliates, of more than 20% of the Outstanding Common
Stock without the prior written consent of the Company, which shall not be
unreasonably withheld.

 

ARTICLE V — [RESERVED]

 



8 

 

 

ARTICLE VI — MISCELLANEOUS

 

Section 6.01. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given, if delivered personally
or sent by overnight courier as follows:

 

(a)If to NBC, to:

 

NBCUniversal Media, LLC



30 Rockefeller Plaza



New York, New York 10112



Attention: Chief Financial Officer

  

with copies (which shall not constitute notice) to:

  

NBCUniversal Media, LLC



30 Rockefeller Plaza



New York, New York 10112



Attention: General Counsel

  

and

  

Comcast Corporation



One Comcast Center



1701 John F. Kennedy Blvd.



Philadelphia, PA 19103



Attention: General Counsel

  

(b)If to the Company, to:

 

EVINE Live Inc.



6740 Shady Oak Road



Eden Prairie, MN 55344-3433



Attention: General Counsel

  

with a copy (which shall not constitute notice) to:

  

Davis & Gilbert LLP



1740 Broadway



New York, NY 10019



Attention: Brad Schwartzberg

  

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.

 

Section 6.02. Entire Agreement; Amendment. This Agreement and that certain
letter agreement, dated as of July 9, 2015, by and between the Company and GECEI
(of which NBC is a third-party beneficiary) together set forth the entire
agreement between the parties hereto with respect to the transactions
contemplated by this Agreement. Any provision of this Agreement may be amended
or modified in whole or in part at any time by an agreement in writing between
the parties hereto executed in the same manner as this Agreement. No failure on
the part of any party to exercise, and no delay in exercising, any right shall
operate as a waiver thereof nor shall any single or partial exercise by any
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

 



9 

 

 

Section 6.03. Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement or any other such instrument.

 

Section 6.04. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute an original, but all
of which together shall constitute one and the same document.

 

Section 6.05. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York applicable to contracts executed and performed within such state, and each
party hereby submits to the jurisdiction of any state or U.S. federal court
sitting within the County of New York, New York or the County of Hennepin,
Minnesota. The parties hereto waive all right to trial by jury in any action,
suit or proceeding brought to enforce or defend any rights or remedies under
this Agreement.

 

Section 6.06. Successors and Assigns; Third Party Beneficiaries. Subject to
applicable law, the Investor may assign its rights under this Agreement in whole
or in part only to a Restricted Party, but no such assignment shall relieve the
Investor of its obligations hereunder unless the Investor’s obligations
hereunder are assumed by its Ultimate Parent Entity (if any) in a written
agreement reasonably acceptable to the Company delivered to the Company (in
which case the Investor will be released from its obligations hereunder except
for its obligations as a Restricted Party to comply with the terms hereof). The
Company may not assign any of its rights or delegate any of its duties under
this Agreement without the prior written consent of the Investor. Any purported
assignment in violation of this Section shall be void. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any Person
other than the Restricted Parties (who shall be third party beneficiaries of
this Agreement entitled to the benefit of, and to enforce, its terms) and the
Company and their respective successors, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of the Restricted Parties and the Company and
their respective successors, and for the benefit of no other Person. No
purchaser of Common Stock from a Restricted Party (other than another Restricted
Party) shall be deemed to be a successor or assignee by reason merely of such
purchase.

 

Section 6.07. Arbitration. Any controversy, dispute or claim arising out of, in
connection with or in relation to the interpretation, performance or breach of
this Agreement, shall be determined, at the request of any party, by arbitration
in a city mutually agreeable to the parties to such controversy, dispute or
claim before and in accordance with the then-existing Rules for Commercial
Arbitration of the American Arbitration Association, and any judgment or award
rendered by the arbitrator will be final, binding and unappealable and judgment
may be entered by any state or Federal court having jurisdiction thereof. The
pre-trial discovery procedures of the Federal Rules of Civil Procedure shall
apply to any arbitration under this Section 6.07. Any controversy concerning
whether a dispute is an arbitrable dispute or as to the interpretation or
enforceability of this Section 6.07 shall be determined by the arbitrator. The
arbitrator shall be a retired or former United States District Judge or other
person acceptable to each of the parties, provided such individual has
substantial professional experience with regard to corporate or partnership
legal matters. The parties intend that this agreement to arbitrate be valid,
enforceable and irrevocable.

 



10 

 

 

Section 6.08. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in
addition to any other remedy to which they are entitled at law or in equity.

 

Section 6.09. Headings, Captions and Table of Contents. The section headings,
captions and table of contents contained in this Agreement are for reference
purposes only, are not part of this Agreement and shall not affect the meaning
or interpretation of this Agreement.

 

Section 6.10. Confidentiality.

 

(a) The Investor agrees that it will not use, or direct the use of, any of (x)
the information of the Company of the nature described in Section 3.01 of this
Agreement that was furnished or made available to the Investor on or prior to
the date hereof pursuant to Section 3.01 of the 2009 Shareholder Agreement and
(y) the information requested in writing by the Investor and furnished or made
available to the Investor by the Company after the date hereof pursuant to
Section 3.01 of this Agreement (collectively, the “Information”) for any purpose
or in any manner other than solely in connection with its investment in the
Company, and that it will not disclose, divulge or provide (collectively,
“Disclose,” with “Disclosure” to have a correlative meaning), or direct the
Disclosure of, any of the Information to any Person, other than (i) solely to
its Affiliates or its or their respective directors, officers, employees,
investment advisors, accountants, counsel, consultants, and other authorized
representatives, advisors and agents (collectively, such Party’s
“Representatives”), in each case who reasonably need the Information in
connection with the Investor’s investment in the Company (including for tax
treatment and tax structure of the Investor’s investment in the Company) or to
carry out the purposes of this Agreement, (ii) Disclosures necessary to be made
by the Investor or its Representatives in connection with the enforcement of any
right or remedy relating to the Investor’s investment in the Company or this
Agreement or the transactions contemplated hereby, (iii) Disclosure of any
information required to be included in filings, presentations or document
productions required to be made under applicable law, rule, regulations or
requirements of stock exchanges or rating agencies, (iv) except as may be
required by judicial or administrative process (including by subpoena, civil
investigative demand or similar process) or by other requirements of applicable
law, rule, regulation, (v) to any Person to whom the Investor is contemplating a
Transfer of any of the shares of Common Stock Beneficially Owned by it; provided
that such Transfer would not be in violation of the terms of this Agreement and
such potential transferee is advised of the confidential nature of the
Information or (vi) with the prior consent of the Company. Notwithstanding the
foregoing, the Investor’s obligations to keep Information confidential shall not
be deemed to be breached by any disclosure by the Investor or any of its
Affiliates in the ordinary course of their business of disseminating news and
information; provided that the individuals involved in such dissemination
received such Information from a source other than the Investor’s
Representatives who received such Information pursuant to this Section 6.10.

 



11 

 

 

(b) The term “Information” as used in Section 6.10 shall not include any
information that: (i) has rightfully been in the Investor’s or any of its
Representatives’ possession prior to its receipt from or on behalf of the
Company; (ii) is already or later becomes generally available to the public
through no breach of the Investor of this Section 6.10; (iii) has been or is
received by the Investor or any of its Representatives on a non-confidential
basis from a person not known by the Investor to be bound by an obligation of
confidentiality to the Company or its Affiliates with respect to such
information; or (iv) is developed independently by the Investor or any of its
Representatives without any reference to the Information.

 

(c) The Investor understands that the Information may constitute material
non-public information about the Company, and is aware that United States
securities laws prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.

 

Section 6.11. Termination. This Agreement shall terminate and, except as set
forth in the next sentence, be of no further force or effect upon the earlier to
occur of (i) the date on which the parties hereto mutually agree that this
Agreement shall be terminated, and (ii) the date on which none of the Restricted
Parties own any Company Common Stock. Notwithstanding the foregoing, the
provisions of Section 6.10 of this Agreement shall survive any termination of
this Agreement.

 

[Signature page follows]

 

12 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized representatives, all as of the date first above
written.

 

 

 



  EVINE LIVE INC.           By:  /s/ Damon Schramm   Name: Damon Schramm  
Title:  SVP – General Counsel                 NBCUNIVERSAL MEDIA, LLC          
By:  /s/ Robert Eatroff   Name:  Robert Eatroff     Title:  Executive Vice
President  



  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[SIGNATURE PAGE TO THE SHAREHOLDER AGREEMENT]

 



 



 

 

 

 

 

 

 

 

 

 

 

